Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 of W. Chi et al., US 16/894,672 (Feb. 12, 2018) are pending.  Claims 12-15 to the non-elected invention stand withdrawn from consideration.  Claims 1-11 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-11, with traverse in the Reply to Restriction Requirement filed on August 14, 2020, is acknowledged.  Claims 12-15 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Applicant’s Traversal

Applicant traverses on the grounds that all the inventions listed in the previous Office action are not independent.  Applicant argues that on the contrary, Invention I, drawn to the synthetic method, and Invention II, drawn to an organometallic complex and an organic light emitting device (OLED), are dependent on each other.  This argument is not considered persuasive for the following reasons.  Inventions I and II and I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process; for example, the process set forth in the previous Office action.  



Applicant further traverses on the grounds that as for the invention of products, there are obvious variants that can be generated in the aromatic cores of iridium compounds with tert-butyl groups formed as a protecting shell for these electro-luminescent compounds. Different variants of aromatic cores will show different colors when excited. The claimed products are distinctively different from those used products which were commercially available before the invention was made and was designed and prepared for multiple purposes.  This argument is not considered persuasive because whether a claimed product is non-obvious over previous (prior art) products is not a consideration for determining whether claimed inventions are distinct and subject to restriction.  See MPEP § 802.  

Applicant further traverses on the grounds that Applicant is the first to introduce Grignard nucleophilic reaction and aromatization reaction to the synthesis of ligands of OLED compounds.  This argument is not considered persuasive because it is not a consideration for determining whether claimed inventions are distinct and subject to restriction.  See MPEP § 802.  

Applicant further traverses the restriction requirement insofar as a search for publication relating to one of two inventions of claims would reveal publications relating to the other invention; therefore, it would not impose a serious burden on the Examiner.  This argument is not considered persuasive for the following reasons.  A serious burden may be shown where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), e.g., searching different electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. MPEP § 808.02.  Patents need not 

Non-Elected Invention of Groups (II) and (III), Claims 12-15

Claims 12-15 do not contain all the limitations of an allowable claim and upon any allowance of instant claims 1-11 would not in condition for rejoinder.  As such, should the elected invention of Group (I) become in condition for allowance (for example, by Applicant’s overcoming the rejections), and Applicant fails to cancel non-elected claims 12-15, then these claims will be subject to MPEP § 821.01 (paragraph 8.03) in which Applicant will be given TWO (2) MONTHS to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will have then been passed to issue.


Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  

Instant Claim 1

Instant claim 1 is reproduced below for reference.  

1. A synthetic method of making an organometallic iridium complex, comprising steps of: 

step (a): reacting a t-Bu--Ar1--MgX with a nitrogen-containing heteroaryl salt in a nucleophilic reaction, so as to obtain an intermediate; 

wherein t-Bu represents a tert-butyl group; 

Ar1 is an arylene group having 5 to 16 carbon atoms or 

a sulfur-containing heteroarylene group having 4 to 14 carbon atoms; 

X is a halogen atom; 

the nitrogen-containing heteroaryl salt is a salt which includes t-Bu--Ar2 group, and 

Ar2 is a nitrogen-containing heteroaryl group having 5 to 14 carbon atoms; 

step (b): oxidizing the intermediate with an oxidant for aromatization, so as to obtain a ligand; and 

step (c): reacting the ligand with an iridium(III) acetylacetonate to obtain the organometallic iridium complex.


Working Examples

Three working examples are disclosed in the instant specification.  Working Example 1 provides an example of “step (a): reacting a t-Bu--Ar1--MgX with a nitrogen-containing heteroaryl salt” falling within the scope of claim 1 is disclosed at pages 11-12 of the specification and is summarized below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Working Example 1 further provides an example synthesis of “step (b): oxidizing the intermediate with an oxidant for aromatization, so as to obtain a ligand” falling within the scope of claim 1 is disclosed at page 13 of the specification and is summarized below, wherein O-chloranil is the oxidant.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Working Examples 2 and 3 discloses similar reaction protocols/schemes wherein Ligands 2 and 3 are reproduced below.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Consistent with the instant specification, including working examples 1-3, and the plain language of instant claim 1, the product “ligand” of “step (b)” is broadly and reasonably interpreted as comprising components (A) and (B) joined by linker L, as depicted below:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

wherein Ar1 and Ar2 are as defined in instant claim 1 and L is any linker, and wherein A1 and A2 may comprise further undefined substituents.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Y. Takahashi et al., US 2010/0264813 (2010) (“Takahashi”) in view of W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (“Chia”) and/or W. Tarran et al., WO 2016/207650 A1 (2016) (“Tarran”) in further view of M. Kim et al., US 2014/0103316 (2014) (“Kim”).  


The Prior Art

Y. Takahashi et al., US 2010/0264813 (2010) (“Takahashi”)

Takahashi discloses an organic electroluminescence element, wherein the luminescent layer contains a phosphorescent compound of formula (1).  Takahashi at page 1, [0015]-[0019].  Takahashi discloses compound (C1) depicted below as an example of the compound of formula (1).  Takahashi at page 2, [0057]; Takahashi at page 17, [0131]; see also, CAS Abstract of Y. Takahashi et al., US 2010/0264813 (2010).  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(C1)

Compound (C1) corresponds to the instantly claimed organometallic iridium complex.  Note that compound (C1) is the same compound disclosed at page 14 of the instant specification and also falls within genus Formula (I-1) of instant withdrawn claim 13.  Takahashi differs from instant claim 1 in that complex (C1) is prepared by a different route than instantly claimed.  Takahashi at page 16, [0131].  As such, Takahashi does not teach the synthetic protocols of instantly claimed steps (a), (b), and (c). 

W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (“Chia”)

Chia teaches synthesis of two homologous series of quinoline-containing liquid crystalline compounds.  Chia at Abstract.  Chia teaches synthesis of compound (IV) according to the following Scheme 1.  Chia at page 558.  


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


For a listing of relevant reaction schemes disclosed in Chia as referenced within the CASREACT database, see CAS Abstract of W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (highlighting the generally applicable nature of the Chia methodology).  In any case, Entry 4(n) of Chia Table 1 teaches compound IV wherein R is butyl.  Chia at page 559.  The above teachings of Chia correspond to instant claim 1 steps (a) and (b) but differ in that Chia compound IV, Entry 4(n) comprises a butyl group (rather than the claimed t-butyl group) on the A1 phenyl group and a methyl group (rather than the claimed t-butyl group) on the A2 quinoline group.  Otherwise in above Scheme 1, compound I corresponds to the claim 1 t-Bu--Ar1—MgX, compound II corresponds to the claim 1 “nitrogen-containing heteroaryl salt”, and conversion of Chia compound III to IV with o-chloroanil (i.e., tetrachloro-o-benzoquinone of instant claim 5) corresponds to instantly claimed step (b).  Chia does not teach instantly claimed step (c) of claim 1.  

W. Tarran et al., WO 2016/207650 A1 (2016) (“Tarran”)

Tarran teaches metal complexes of formula (I) for use in organic light-emitting devices.  Tarran at page 2.  Tarran teaches that intermediate 2 is prepared by reaction of compound 1 (in the form of 4-bromopyridine hydrochloride) with phenyl magnesium bromide and phenyl choloroformate and that conversion of intermediate 2 to intermediate 6 is accomplished by oxidation with o-chloranil.  


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(6)

Tarran at page 32; Tarran at pages 42-44.  The above teachings of Tarran correspond to instant claim 1 steps (a) and (b) for the same reasons discussed above for Chia, but differ (as with Chia) in that Tarran compounds 1-3 do not comprise a t-butyl group on the phenyl group (corresponds to instant variable A1) or a t-butyl group or the bromo-pyridyl group (corresponds to instant variable A2).  It is noted that one of ordinary skill in the art would understand from Chia above that conversion of Tarran compound 1 to Tarran compound 2 proceeds by way of the following intermediate.


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Tarran does not teach instantly claimed step (c) of claim 1.  

M. Kim et al., US 2014/0103316 (2014) (“Kim”)

Kim teaches iridium organometallic complexes of formula 1 for use in OLED devices.  Kim at page 1, [0009]-[0010].  Kim teaches an exemplary synthesis of complex 1 according to the following scheme, wherein iridium acetylacetonate is used as the iridium source.  Kim at page 20, [0116]; Kim at page 20, [0120].  


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


As such, Kim teaches each and every limitation of instant claim 1, step (c).  Kim does not teach instant steps (a) and (b).  


Claims 1-11 Are Obvious over Takahashi in view of either of Chia or Tarran in further view of Kim

Claims 1-11 are rejected pursuant to § 103 over Takahashi in view of either of Chia or Tarran in further view of Kim.  Regarding instant claim 1, one of ordinary skill in the art would be motivated to synthesize Takahashi compound (C1) in view of Takahashi’s disclosure that this compound is useful in organic electroluminescence elements.  One of ordinary skill in the art is further motivated to use the process of either Chia or Tarran to synthesize the following ligand for preparation of Takahashi compound (C1):


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


using the process of Chia or Tarran, thereby arriving at each and every element of instant claim 1 steps (a) and (b).  One of ordinary skill in the art would have a reasonable likelihood of success because Chia’s process involves compounds (IV) having alkyl groups on Ar1 and Ar2, which would not be expected to differ in reactivity to the instant compounds having t-butyl groups; furthermore, the combination of Chia and Tarran inform one of ordinary skill in the art of generality of the reaction.  For a listing of relevant reaction schemes disclosed in Chia as referenced within the CASREACT database, see CAS Abstract of W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (highlighting the generally applicable nature of the Chia methodology).  One of ordinary skill in the art is further motivated with a reasonable likelihood of success to react the above Takahashi ligand according to the process of Kim using iridium acetylacetonate to so arrive at Takahashi compound (C1) because Kim teaches the same process of instant step (c).  As such, the cited reference combination teaches each and every limitation of instant claim 1, steps (a), (b) and (c).  




Respecting instant claim 4, Takahashi’s Synthesis Example 1 temperature of 180 [Symbol font/0xB0]C falls outside of the claim 4 temperature range of 200 [Symbol font/0xB0]C to 270 [Symbol font/0xB0]C.  However, Takahashi’s Synthetic Example 4, which is a very similar process employs a temperature of 200 [Symbol font/0xB0]C.  Takahashi at page 22, [0136].  As such, one of ordinary skill in the art would be motivated with a reasonably likelihood of success to employ a temperature of 200 [Symbol font/0xB0]C, thereby meeting the temperature recitations of instant claim 4.  In any case, instant claim 4 limits claim 1 with respect to a temperature range and is therefore also considered obvious over the cited reference combination because temperature is considered a result-effective variable and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  




With respect to instant claim 6 step (a1), Chia teaches To a (Grignard) solution of 1-bromo-4-butylbenzene (10 mmol) in THF (20 ml) was added freshly dried magnesium granules; with respect to instant claim 6, step (a2) Chia teaches 6-methylquinolinium chloride II was prepared from phenyl chloroformate (10 mmol), 6-methylquinoline (10 mmol) in dry THF; and Chia clearly teaches instant claim 6 step (a3).  Chia at page 558, col. 2.  As such, Chia further teaches each and every additional limitation of instant claim 6.  

The cited combination clearly teaches each and every further limitation of instant claims 7-11 because Takahashi, Chia, Tarran and Kim involve the same Ar1 and Ar2 groups (although Chia, Tarran and Kim provide synthetic procedures lacking the claimed t-butyl group, which deficiency was addressed above).  

Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “a nitrogen-containing heteroaryl salt” (for example as recited in claim 1) is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of such salts.  

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

The written description requirement for the claimed genera may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics - so that one of skill in the art can ‘visualize or recognize’ the members of the genus suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties); (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the  applicant was in possession of the claimed genus.  MPEP § 2163 II(A)(3)(a)(ii).

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP § 2163 II(A)(3)(a)(ii).  And for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species. 

The instant specification does not specifically define the term “a nitrogen-containing heteroaryl salt”.  At page 6, lines 5-8, the instant specification provides preferred examples of “a nitrogen-containing heteroaryl salt” as follows:

Preferably, the nitrogen-containing heteroaryl salt is selected from the group consisting of: a pyridinium salt with the tert-butyl group, a quinolinium salt with the tert-butyl group, and an isoquinolinium salt with the tert-butyl group.

However, the above specification portion does provide information as to what the salt “is”.  

There is significant structural diversity with the genus of “a nitrogen-containing heteroaryl salt”.  However, the only two examples of “a nitrogen-containing heteroaryl salt” presented in the instant specification are depicted below, from working Examples 1-3, pages 11-20.  


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


The above “nitrogen-containing heteroaryl salts” examples are structurally specific in that they comprise a carbamate function, so as to effect the step (a) nucleophilic addition and the step (b) oxidation  It is not clear from the instant specification what other “nitrogen-containing heteroaryl salts” would function within the claimed reaction parameters so as to provide the claimed “organometallic iridium complex”.  

The instant specification does not provide sufficient structure-function guidance permitting one of skill in the art still to recognize that Applicant is in possession of the full scope of “nitrogen-containing heteroaryl salts” because the instant specification provides only two examples, both of which are structurally specific in that they comprise a carbamate function.  As such (1) Applicant’s disclosure of only two representative species; and (2) the completely generic nature of the subject claim term does not support the full scope of “a nitrogen-containing heteroaryl salt”.  Further, the instant specification does not disclose: (1) relevant, identifying characteristics of suitable “nitrogen-containing heteroaryl salts” so that one of skill in the art can ‘visualize or recognize’ those suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties; (2) functional characteristics of “nitrogen-containing heteroaryl salts” suitable for use in the claimed invention coupled with a known or disclosed correlation between function and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622